DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 12, 2021 was considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 10, 12, 19 and 20 each recite ‘fix/fixes/fixing’ a storage capacity of a zoned namespace.  It is not clear what is required to meet this limitation.  The term alone could imply ‘repairing’ a capacity.  It could alternatively imply ‘setting and then not changing again’ or similarly.  However, the disclosure does not appear to clarify what is required, and appears to use the term simply as a synonym for ‘setting’ the capacity.  Claims 1, 10 and 19 further recite “which is input along with the data input/output request”.  It is not clear whether this limitation refers back to the accessed “memory block”, or to the one “zoned namespace”.  That is, this might refer to inputting a memory block, but this wouldn’t seem the proper terminology if this was for a data output request.  It also might refer to identifying the namespace, with the request.  The remaining claims depend on those above and are rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8, 10, 15, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Helmick et al., US 2021/0132827 A1.
As to claims 1, 10 and 19, Helmick discloses a memory system and method therefor, comprising:
a memory device including a plurality of memory blocks, each memory block including memory cells capable of storing multi-bit data (Fig. 1A; [0037], describing MLC and TLC cells); and
a controller 610 configured to allocate the plurality of memory blocks for plural zoned namespaces input from an external device 650 and access a memory block allocated for one of the plural zoned namespaces, which is input along with a data input/output request (Fig. 6 controller 610, external device 650; [0007] generally dividing a zoned namespace into groups; [0092] where a user inputs their desired configuration for the zoned namespaces),
wherein, in response to a first request input from the external device, the controller adjusts a number of bits of data stored in a memory cell included in a memory block, which is allocated for at least one zoned namespace among the plural zoned namespaces, and fixes a storage capacity of the at least one zoned namespace ([0092], [0098], [0101], where a user inputs desired configuration information for zones, and part of that may include attribute information such as number of bits per cell).
As to claims 6 and 15, in Helmick the first request is associated with a characteristic of data stored in the memory device via the zoned namespace.  Clearly configuration attributes set for a zone are associated with a characteristic of data stored there, such as setting fewer number of bits per cell for higher speed or more reliable data access.
As to claims 8 and 17, Helmick discloses controller configured to perform garbage collection to at least one memory block and release zoned namespace allocation of the block when erased.  See Helmick [0005] describing typical flash memory space recovery via erasing and updating new locations, and [0031] describing garbage collection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 9, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helmick et al., US 2021/0132827 A1.
As to claims 7 and 16, Helmick does not disclose the memory block having shorter update period, or more frequently read than, other data in other zoned namespaces.  However, since that data is more frequently read than other data, it is more likely that more frequent data is involved in any particular data access.  It is clearly a capability of the system to access data more and less frequently, and thus would at least access data with shorter update period most of the time.  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have a memory block that has a shorter update period than data of other zoned namespaces, because it is clear that the system would advantageously provide access to any data desired, would more likely be accessing more frequently read data, and would certainly have the capability to access that more frequent data.
As to claims 9 and 18, Helmick does not disclose transmitting to the external device the result of adjusting the number of bits.  However, an artisan would assume such a system would operate normally, and such operation would include some type of feedback to the host, that the operation had been implemented, either by directly acknowledging, or by simple correct operation of the system.  It would also be assumed that if the system could not implement the bit change desired, it would be required to inform the user, to avoid incorrect operation.  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to transmit the result of the adjustment of number of bits to the external device, because it would have been expected by those of skill in the art, and such feedback would prevent incorrect operation of the system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patent No.:
	2020/0393974	Relocating data based on read hotness of an NVM zone.
	9,772,938 B2	Auto-commit memory metadata, with namespace ranges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY J PORTKA whose telephone number is (571)272-4211. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY J PORTKA/Primary Examiner, Art Unit 2138                                                                                                                                                                                                        August 27, 2022